LEHAN, Judge.
Plaintiff appeals a summary judgment granted in favor of defendant city on the grounds of sovereign immunity. The cause of action was based upon the alleged negligent failure of city police to sufficiently investigate whether persons representing themselves as IRS agents while removing goods from plaintiff’s store were, as it was ascertained after the goods had been taken, falsely so representing themselves.
We affirm. See Duvall v. City of Cape Coral, 468 So.2d 961 (Fla.1985); Carter v. City of Stuart, 468 So.2d 955 (Fla.1985); and Everton v. Willard, 468 So.2d 936 (Fla.1985).
Affirmed.
RYDER, C.J., and GRIMES, J., concur.